Case 1:19-cv-05850-LLS Document 1 Filed 06/21/19 Page 1of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ LEGAL SERVICES FUND,
Civil. Action: 19-cv-5850
Plaintiffs,
-against-
COMPLAINT

CLEANCO MAINTENANCE CORP.,

Defendant.
~a=- x

 

Building Service 32BJ Health Fund and Building Service 32BJ Legal Services Fund (the
“Funds”), as and for their Complaint against Cleanco Maintenance Corp. (“Defendant”)
respectfully allege as follows:

NATURE OF ACTION

1. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement Income Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145),
(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of
1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee
health fund and legal services fund for contractual and other equitable relief under ERISA to
secure performance by an employer of specific statutory and contractual obligations to pay the
required monetary contributions to the Funds by electronic transfer, as per the contractual and
statutory requirements and to remit required employee information in to the Funds’ electronic
Employer Self-Service System (“ESS”). This Complaint alleges that by failing, refusing or

neglecting to pay and submit the required monetary contributions and upload the required
Case 1:19-cv-05850-LLS Document 1 Filed 06/21/19 Page 2 of 8

information when due as per the Funds’ rules and regulations, Defendant violated its collective
bargaining agreement, the trust agreements of the Funds, and ERISA.
JURISDICTION
2. Jurisdiction of this Court is invoked under the following statutes:
(a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and
(f);
(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);
(c) 28 U.S.C. Section 1331 (federal question); and
(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of
Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 502(e)(2) of ERISA (29
U.S.C. § 1132 (e)(2)). Service of process may be made on Defendant in any other district in
which it may be found, pursuant to Section 502(e)(2) of E.R.IS.A. (29 U.S.C. § 1132(e)(2)).
PARTIES
4, The Funds are jointly-administered, multi-employer, labor-management trust
funds established and maintained pursuant to various collective bargaining agreements in
accordance with Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Funds
are employee benefit plans within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.I.S.A.
(29 U.S.C. § 1002(2),(3), and 1132(d)(1)), and multi-employer plans within the meaning of
Sections 3(37) and 515 of E.RIS.A. (29 U.S.C. §§ 1002(37) and 1145). The Funds are
authorized to maintain suit as an independent legal entity under Section 502(d)(1) of ERISA (29

U.S.C. § 1132(d)(1)). The purpose of the Funds is, infer alia, to receive contributions from
2
Case 1:19-cv-05850-LLS Document 1 Filed 06/21/19 Page 3 of 8

employers who are parties to collective bargaining agreements with Service Employees
International Union, Local 32BJ (“Union”), to invest and maintain those monies, and to
distribute health and legal services benefits to those employees eligible to receive them. The
Funds maintain their office and is administered at 25 West 18"" Street, New York, New York
10011, in the City, County, and State of New York.

5. The Union is a labor organization within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.LS.A.
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18"
Street, New York, New York 10011, in the City, County, and State of New York.

6. Upon information and belief, at all times material hereto Cleanco Maintenance
Corp. was and continues to be a Massachusetts for profit corporation having a principal place of
business 318 Bear Hill Road, Waltham, Massachusetts 02451, and doing business as an
employer within the meaning of Sections 3(5) and 515 of E.R.LS.A. (29 U.S.C. §§ 1002(5) and
1145), and was and is an employer in an industry affecting commerce within the meaning of
Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

7. Upon information and belief, at all times relevant Defendant was and is party to a
series of collective bargaining agreements (the “Agreements”) with the Union. As part of the
Agreements, Defendant agreed to make benefit contributions to the Funds on behalf of
employees covered by the Agreements, and to follow the Funds’ Declarations of Trust and
collections policies. The Agreements, Funds’ Declarations of Trust and Fund’s Collections

Policy require that employers also upload employee information into ESS, and then make the
Case 1:19-cv-05850-LLS Document 1 Filed 06/21/19 Page 4of 8

requisite payments associated with this employee information. Employer self-reporting is the
only way that the Funds are able to determine what contributions are owed, and for whom.

AS AND FOR A FIRST CLAIM FOR RELIEF
(FUND’S CLAIM FOR BREACH OF CONTRACT UNDER SECTION 301)

8. The Funds repeat and reallege each allegation set forth in paragraphs 1 through
7 as if fully set forth herein.

9. Pursuant to the Agreement, there became due and owing to the Funds from
Defendant benefit contributions from January 1, 2017 through December 31, 2018.

10. For the period January 1, 2017 through December 31, 2018, Defendant failed
to pay the Funds no less than $11,916.74 in required contributions, in violation of the
Agreement. However, this amount is based on information already submitted into ESS by
employer. Due to Defendant’s failure to upload all employee hours, the Funds are unable to
determine the exact amount owed to the Funds.

11. The failure, refusal or neglect of Defendant to make the required contributions to
Plaintiff Funds constitutes a violation of the Agreements between Defendant and the Union with
respect to the Funds as third-party beneficiaries.

12. Further, for many contributions that were ultimately paid by Defendant, these
payments were made late, and Defendant is liable to the Funds for interest payments as per the
Agreements, the Funds’ Declarations of Trust, and the Funds’ collections policies.

13. Accordingly, Defendant is liable to the Funds for benefit contributions in the
amounts due for the periods set forth above, plus such further amounts as may become due from

the present date to the date judgment is issued and that remain unpaid by Defendant, liquidated
Case 1:19-cv-05850-LLS Document 1 Filed 06/21/19 Page 5of 8

damages, plus interest, the Funds’ attorney’s fees and court costs incurred in collecting the
delinquent contributions.

AS AND FOR A SECOND CLAIM FOR RELIEF
(FUND’S CLAIM FOR BREACH OF ERISA)

14. The Fund repeats and realleges each and every allegation contained in paragraphs
1 through 13 of this Complaint, as if fully set forth herein.

5. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit
contributions in accordance with the terms and conditions of the Agreements.

16. Upon information and belief, at all times material hereto, Defendant failed to pay
or timely pay and/or remit the required monetary contributions and/or reports to the Funds when
due. Such failure to make payment or timely payment and/or remit reports constitutes a violation
of Section 515 of ERISA (29 U.S.C. § 1145).

17. Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an
employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to
Plaintiffs the unpaid benefit contributions, plus statutory damages (liquidated damages) and
interest on the unpaid principal both computed at the rate provided for under the Funds’ plans or,
if none, as set forth in the United States Internal Revenue Code (29 U.S.C. § 6621), together with
reasonable attorneys’ fees and costs and distributions incurred in the action.

18. Pursuant to the Agreement, there became due and owing to the Funds from
Defendant benefit contributions from January 1, 2017 through December 31, 2018.

19, For the period January 1, 2017 through December 31, 2018, Defendant failed
to pay the Funds no less than $11,916.74 in required contributions, in violation of the

Agreement. However, this amount is based on information already submitted into ESS by

5
Case 1:19-cv-05850-LLS Document 1 Filed 06/21/19 Page 6 of 8

employer. Due to Defendant’s failure to upload all employee hours, the Funds are unable to
determine the exact amount owed to the Funds.

20. Further, for additional benefit contributions based on employer self-reporting to

the Funds, several benefit contributions were untimely made, thereby rendering
Defendant liable for interest on the late principal as per the Agreements.

21. Accordingly, Defendant is liable to the Funds for the payment and/or submission
of the required monetary contributions to the Funds as aforesaid, and is liable for the additional
amount of said statutory damages, liquidated damages, together with reasonable attorneys’ fees,
interest on the unpaid principal, costs and disbursements incurred in this action, pursuant to
Section 502 of E.R.ILS.A. (29 U.S.C. § 1132).

AS AND FOR A THIRD CLAIM FOR INJUNCTIVE RELIEF
(FUND’S CLAIM FOR BREACH OF ERISA)

22. The Funds repeat and reallege each and every allegation contained in paragraphs
1 through 21 of this Complaint, as if fully set forth herein.

23. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit
contributions in accordance with the terms and conditions of the Agreements.

24, The Agreements, Funds’ Declarations of Trust, and Funds’ Collections Policies
mandate that Defendant report the hours worked of each covered employee into the Funds’
Electronic Self-Service System. This is the sole method for the Funds to determine what
contributions are owed, and for whom.

25. In violation of the Agreements, Declarations, and Collections Policies, Defendant
has failed to upload the hours for covered employees, rendering the Funds unable to provide

benefits for Defendant’s covered employees, or collect employee benefit contributions based

6
Case 1:19-cv-05850-LLS Document 1 Filed 06/21/19 Page 7 of 8

on these reports.

26. Upon information and belief, Defendant has failed to upload its employees’
hours because it wishes to shirk its obligations under the Agreements and avoid liability for the
unpaid employee benefit contributions that will become evident once these reports are submitted.

WHEREFORE, plaintiff Funds demand judgment:

a. against Defendant for payment of all past due contributions to date, in an amount of
not less than $11,916.74,

b. against Defendant for payment of all contributions which become due during the
pendency of this action in accordance with ERISA § 502(g)(2) and the Agreement,

c. against Defendant for accrued prejudgment interest on all contributions, including
those untimely made prior to filing of the present suit, in accordance with ERISA § 502 (g)(2)
and the Agreement,

d. against Defendant for statutory damages on all contributions now due and which
accrue during the pendency of this action, liquidated damages, reasonable attorneys’ fees and
costs and disbursements in accordance with E.R.I.S.A. § 502(g)(2) and the Agreement;

e. for an Order compelling Defendant to upload its missing employee hours into the
Fund’s electronic system, and to pay the associated contributions owed, plus interest, statutory
damages, liquidated damages, reasonable attorneys’ fees and costs of suit in accordance with
E.R.LS.A. § 502(g)(2) and the Agreement

f. for such other and further relief as the Court deems just and proper.
Case 1:19-cv-05850-LLS Document 1 Filed 06/21/19 Page 8 of 8

Dated: Fort Lee, New Jersey
June 21, 2019

RAAB, S M&GA ROW, LLP

Samuel R. Bloom (SB1988)
Attorneys for Plaintiff Fund
2125 Center Avenue

Suite 100

Fort Lee, New Jersey

(Tel) 201-292-0150

(Fax) 201-292-0152

at
